Cook, J.,
delivered the opinion of the court.
This is an appeal by the state from the judgment of the circuit court of the second district of Coahoma county, sustaining a demurrer to an indictment charging appellee with operating a place of business for the purpose of carrying on the business of “dealing in futures on margin,” in violation of chapter 118 of the Laws of 1908. The indictment was in four counts: (a) Carrying on said business as principal; (b) as agent; (c) as broker; (d) as intermediary.
The grounds of demurrer are as follows: “(1) The said indictment does not. undertake to give, nor does it give the location of the alleged place or office in and at which the defendant is sought to be charged as having operated a business in contravention of law. (2) The said indictment does not charge that the defendant is *868engaged in any business in violation of law. (3) The said indictment seeks to charge against the defendant several distinct and separate offenses against the law in one and the same indictment. (4) The said indictment does not charge that any contracts in violation of law were made or entered into in the alleged office or place of business of the defendant. (5) The statute, under which the said indictment was sought to be found, is unconstitutional and of no effect, because, the body of the said statute does not conform to the title thereof, and the said title thereof is misleading and does not convey any knowledge of the scope of the proposed law or change in the law sought to be accomplished by the said statute. (6) The said statute is void and of no effect, because it seeks to regulate, by placing undue burdens and restrictions on legitimate commerce between the states of the United States, or upon interstate commerce of the United States, the regulation and control of which said commerce is by the Constitution of the United States vested solely in the Congress of the United States, and upon which said subject-matter the said Congress has acted, and of which it has assumed control. (7) The said indictment does not inform the defendant of the nature and cause of the accusation sought to be preferred against him. (8) For other and additional grounds to be assigned at the hearing hereof.”
There is no merit in the .first ground, as the indictment charges the location with more particularity than the law requires. As the indictment avers that appellant willfully and unlawfully operated the unlawful business, we can see no merit in the second ground.
The third ground of demurrer is not well taken, as the indictment merely avers that appellant violated section 1 of the act in several capacities.
It was not necessary to charge any contracts were made, the indictment being for the violation of section 1, which condemns the carrying on of the business of *869“dealing in futures on margin,” and therefore the fourth ground of demurrer is also without merit.
We can see no reason for holding that the statute is in violation of any provision of the Constitution of the state or nation. This disposes of the fifth ground of the demurrer. The sixth ground of demurrer is far-fetched and entirely unsound in fact or in theory.
The trial court erred in sustaining the demurrer to the indictment, and the cause is reversed and remanded.

Reversed and remanded.